El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Una vez más llega ante nuestra consideración una controver-sia relacionada con los sucesos acaecidos el 25 de julio de 1978 en *706el Cerro Maravilla. Sin embargo, el planteamiento al que hoy nos enfrentamos varía de lo hasta ahora resuelto en la medida en que requiere un análisis y juicio sobre el ámbito de la jurisdicción del Fiscal Especial Independiente designado en relación con los referidos sucesos del Cerro Maravilla.
I — I
En virtud de los poderes que le confiere la Ley Núm. 1 de 18 de enero de 1985 (3 L.ER.A. see. 9), el referido Fiscal Especial Independiente —en adelante F.E.I.— radicó acusaciones por dos (2) cargos de asesinato en primer grado contra Ángel Luis Pérez Casillas y Rafael Moreno Morales por la muerte de Carlos Soto Arriví y Arnaldo Darío Rosado ante el Tribunal Superior de Puerto Rico, Sala de San Juan. Tras el correspondiente juicio, el Jurado rindió veredicto absolutorio en ambos cargos con relación al coacusado Ángel Luis Pérez Casillas y de asesinato en segundo grado en uno de los cargos contra Rafael Moreno Morales y veredicto absolutorio en el otro. Finalizado el proceso judicial el 18 de marzo de 1988, el Jurado fue disuelto. Posteriormente, en el periódico The San Juan Star, en sus ediciones de 23, 24, 25 y 29 de marzo de 1988 se publicó, bajo la firma del periodista Manuel (Manny) Suárez, informaciones referentes a alegadas “irregula-ridades” que tuvieron lugar durante el secuestro y deliberación del Jurado en este caso, “irregularidades” que, de haber efecti-vamente sucedido, podrían desembocar en la radicación de cargos criminales por violaciones a distintas disposiciones del vigente Código Penal de Puerto Rico. El periodista Manny Suárez aseguró, mediante declaración jurada a esos efectos, que obtuvo esa información por medio de entrevistas realizadas a miembros del panel de jurados, a quienes garantizó completa confidencial-idad respecto a sus identidades.
Fundamentado en las alegadas “irregularidades”, el F.E.I. radicó una moción ante el tribunal de instancia el 21 de julio de 1988 solicitando autorización para interrogar en corte abierta a los miembros del Jurado y sus familiares; ello con el aparente *707propósito de posteriormente radicar acusaciones criminales contra dichas personas. El 21 de noviembre de 1988 dicho foro judicial —Hon. Luis Raúl Cruz Jiménez— emitió una resolución autorizando al F.E.I. a interrogar en corte abierta a los doce jurados, los jurados suplentes y sus familiares.
Inconforme, uno de los miembros del panel de jurados, Sr. José M. Landrón, compareció ante nos —vía certiorari— impug-nando dicha resolución. En el recurso que radicara le imputó al foro de instancia la supuesta comisión de siete (7) errores.!1) Mediante resolución de fecha 31 de marzo de 1989, le concedimos término al F.E.I. para que mostrara causa por la cual este Tribunal no debía expedir el auto de certiorari radicado y dictar sentencia revocatoria de la resolución emitida por el tribunal de instancia el 21 de noviembre de 1988. En particular, se le requirió al F.E.I. que ilustrara al Tribunal sobre su facultad en ley para llevar a cabo el procedimiento en controversia y sobre la correc-ción en sí de dicho procedimiento. La Oficina del F.E.I. ha comparecido. Estando en posición de resolver, lo hacemos sin ulterior trámite.
hH I — I
Entendemos procedente, de entrada, exponer los argumentos en los cuales el recurrido F.E.I. se basa para sostener su “facultad” de llevar a cabo los procedimientos impugnados por el recurrente José M. Landrón. Como es sabido, la Ley Núm. 1, ante, creó el cargo de F.E.I. con el propósito de que se realizara una investigación imparcial de los incidentes que tuvieron lugar el *70825 de julio de 1978 en el Cerro Maravilla^2) La referida legislación le encomendó y le concedió al F.E.I. el deber y la autoridad para investigar y procesar con carácter exclusivo todo lo relacionado con los referidos acontecimientos y su posterior encubrimiento. En su Art. 2, la Ley Núm. 1, supra, señala el alcance de la jurisdicción del F.E.I. A estos efectos dispone:
Artículo 2. — Encomienda y Jurisdicción
El Fiscal Especial Independiente tendrá el deber y la autoridad de investigar todo lo relacionado con los incidentes del Cerro Maravilla ocurridos el 25 de julio de 1978 para determinar la comisión de delitos por parte de funcionarios públicos o de otras personas, así como violaciones a reglamentos gubernamentales y a normas de buena conducta administrativa y profesional. Una vez hecha esa determinación tendrá el deber y la autoridad de repre-sentar al Pueblo de Puerto Rico y al Estado Libre Asociado en los procedimientos penales y en las acciones civiles, administrativas y de conducta profesional que procedan.
Sin que ello constituya una limitación, el Fiscal Especial Inde-pendiente deberá investigar y procesar los delitos y violaciones administrativas y de ética profesional que surjan de las siguientes áreas:
(1) Lo ocurrido el día 25 de julio de 1978 en el Cerro Maravilla.
(2) Lo ocurrido con antelación al 25 de julio de 1978 pero relacionado con los sucesos acaecidos ese día.
(3) Lo ocurrido con posterioridad al 25 de julio de 1978 y que esté relacionado con esos acontecimientos.
(4) Lo ocurrido en la investigación llevada a cabo por el Senado de Puerto Rico sobre los sucesos del 25 de julio de 1978 en el Cerro Maravilla.
(5) Todo lo relacionado con las acciones u omisiones de agentes encubiertos en relación a los incisos anteriores. (Énfasis suplido.) 1985 Leyes de Puerto Rico 11.
El F.E.I. alega, en síntesis, que el transcrito inciso (3) del Art. 2 de la citada Ley Núm. 1 le faculta para llevar a cabo la investigación objeto de este recurso. A esos efectos sostiene que las supuestas “irregularidades” que pretende investigar están *709indirectamente relacionadas con los sucesos ocurridos el 25 de julio de 1978.
I — i HH > — i
No podemos acceder a la pretensión del recurrido. Sabido es que en nuestra tarea de interpretar estatutos, hemos adoptado un enfoque restrictivo cuando nos enfrentamos a las excepciones de un principio general. Véanse: Salazar v. El Registrador, 27 D.P.R. 63, 66-67 (1919); Ex parte Ramos, 53 D.P.R. 374, 379 (1938); De Castro v. Junta Comisionados, 59 D.P.R. 676, 680 (1942); R.E. Bernier, La Accesión en Puerto Rico, Barcelona, 1970, pág. 129; R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Fubs. J.T.S., 1987, Vol. I, pág. 475 y jurisprudencia allí citada. Véanse, además, en el ámbito federal: Shilkret v. Musicraft Records, 131 F.2d 929, 931 (2do Cir. 1942), cert. denegado, 319 U.S. 742 (1943); Edward B. Marks Music Corp. v. Colorado Mag. Inc., 497 F.2d 285, 288 (10mo Cir. 1974), cert. denegado, 419 U.S. 1120 (1975); U.S. v. State of California, 504 F.2d 750, 754 (Temp. Emer. Ct. App. 1974), cert. denegado, 421 U.S. 1015 (1975); Alabama Power Co. v. Costle, 636 F.2d 323, 358 (Cir. D.C. 1979); Colo. Dept. of Soc. Serv. v. Dept. of Health, 558 F. Supp. 337, 351 (Colo. D.C. 1983).
A tono con lo expuesto, hemos resuelto que la autorización que se concede a funcionarios públicos para casos específicos, y no en forma general, debe ser interpretada de manera restrictiva. Véanse: White Star Bus Line, Inc. v. Sánchez, 59 D.P.R. 748, 752 (1942);(3) Bernier y Cuevas Segarra, op. cit., pág. 472.
*710Igual tratamiento e interpretación restrictiva se impone en el presente caso. Como es sabido, en nuestra jurisdicción la facultad y responsabilidad de investigar, acusar, y procesar alegada conducta constitutiva de delito público recae, de ordinario y como regla general, en la persona del Secretario del Departamento de Justicia de Puerto Rico y de los fiscales que están adscritos al referido Departamento. Véase 3 L.P.R.A. secs. 72, 90, 91 y 95.
Ello no obstante, la Asamblea Legislativa de Puerto Rico en años recientes ha entendido procedente crear el cargo de “Fiscal Especial Independiente” con el propósito de que éste actúe como tal —y en sustitución, o en lugar, del Secretario y los fiscales del Departamento de Justicia— en relación con ciertas, específicas y determinadas situaciones de hechos. Tal es el caso del F.E.I. designado específicamente para investigar los “Sucesos del Cerro Maravilla”, creado el cargo mediante la citada Ley Núm. 1 y el de los “Fiscales Especiales Independientes”, la designación de los cuales contempla y autoriza la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. secs. 99h-99z) “bajo la super-visión de un Panel nombrado por el Gobernador del Estado Libre Asociado de Puerto Rico y compuesto exclusivamente por Ex Jueces del Tribunal Supremo o Superior, o de ambos”, el cual mecanismo “garantiza la absoluta objetividad de investigaciones contra altos funcionarios del Gobierno”.!4)
El Tribunal Supremo de Estados Unidos, en fecha reciente, al pasar juicio sobre la constitucionalidad de la legislación federal conocida como la “Ley de Ética Gubernamental de 1978” —legislación que sirvió de base a la nuestra sobre la figura del “Fiscal Especial Independiente”, en específico a la antes citada Ley Núm. 2 de 1988— se manifestó sobre el “alcance de la jurisdicción” de estos funcionarios. A esos efectos, expresó dicho *711Foro en Morrison v. Olson, 101 L.Ed.2d 569 (1988), en lo pertinente que:
. . . appellant is empowered by the Act to perform only certain, limited duties. An independent counsel’s role is restricted primarily to investigation and, if appropriate, prosecution for certain federal crimes. Admittedly, the Act delegates to appellant “full power and independent authority to exercise all investigative and prosecutorial functions and powers of the Department of Justice,” Sec. 594(a), but this grant of authority does not include any authority to formulate policy for the Government or the Executive Branch, nor does it give appellant any administrative duties outside of those necessary to operate her office. The Act specifically provides that in policy matters appellant is to comply to the extent possible with the policies of the Department. Sec. 594(f).
Third, appellant’s office is limited in jurisdiction. Not only is the Act itself restricted in applicability to certain federal officials suspected of certain serious federal crimes, but an independent counsel can only act within the scope of the jurisdiction that has been granted by the Special Division pursuant to a request by the Attorney General. Finally, appellant’s office is limited in tenure. There is concededly no time limit on the appointment of a particular counsel. Nonetheless, the office of independent counsel is “temporary” in the sense that an independent counsel is appointed essentially to accomplish a single task, and when that task is over the office is terminated, either by the counsel herself or by action of the Special Division. Unlike other prosecutors, appellant has no ongoing responsibilities that extend beyond the accomplishment of the mission that she was appointed for and authorized by the Special Division to undertake. In our view, these factors relating to the “ideas of tenure, duration . . . and duties” of the independent counsel, Germaine, supra, at 511, 25 L.E[d]. 482, are sufficient to establish that appellant is an “inferior” officer in the contitutional. sense. (Enfasis suplido.)
Por otro lado, e igualmente a manera de ilustración, en el estado de Nueva York —-jurisdicción donde se ha experimentado un amplio desarrollo en cuanto a la figura del “Fiscal Especial Independiente”— se ha resuelto que cuando la conducta o actividad que se pretende investigar no está específicamente señalada o comprendida dentro del marco de la jurisdicción *712mvestigativa concedida al F.E.I., le corresponde a los fiscales “regulares” la investigación y procesamiento de la referida con-ducta delictiva. Véanse: Dondi v. Jones, 382 N.Y.S.2d 801, 804 (1976); People v. Sam, 372 N.Y.S.2d 659, 660 (1975); People v. DiFalco, 406 N.Y.S.2d 279, 281 (1978); People v. Blumenthal, 389 N.Y.S.2d 579, 581 (1976).(5)
H-f <1
Es correcto que en Pueblo v. González Malavé, 116 D.P.R. 578 (1985), le reconocimos al EE.I. amplias facultades para representar al Estado en relación con los “Sucesos del Cerro Maravilla”. Esos amplios poderes, sin embargo, tienen que ser desempeñados por dicho funcionario en relación con los asuntos que están o caen dentro del marco de su encomienda. No podemos perder de perspectiva que toda concesión de jurisdicción, por más amplia y abarcadora que resulte, necesariamente conlleva unos límites. En el caso de los Fiscales Especiales —a quienes por su naturaleza excepcional se les concede una encomienda específica— resulta de particular importancia que deslindemos cuidadosamente el alcance de la jurisdicción de éstos, tomando en consideración, repetimos, que como regla general la jurisdicción para investigar y procesar los delitos que se cometen en Puerto Rico corresponde al Departamento de Justicia y que, sólo en circunstancias excepcionales, se justifica la intervención de un fiscal especial; no teniendo dichos funcionarios la facultad para determinar el alcance de su propia jurisdicción.
La investigación y —si jurídicamente procedente— el procesamiento criminal de ciudadanos por alegados y supuestos actos delictivos relacionados con la actuación y conducta obser-*713vada por el Jurado en el proceso criminal en controversia, ciertamente no tiene relación directa alguna con los lamentables hechos ocurridos el 25 de julio de 1978 ni con el posterior encubrimiento de los mismos. Adoptar la tesis del recurrido F.E.I. —esto es, que el inciso (3) del Art. 2 de la citada Ley Núm. 1 le concede jurisdicción para investigar la conducta en controversia por razón de que la misma está indirectamente relacionada con los “Sucesos del Cerro Maravilla”— tendría la absurda conse-cuencia de que sería de la exclusiva jurisdicción de dicho funcio-nario la investigación de toda alegada posible conducta delictiva que, desafortunadamente, pudiera ocurrir de hoy en adelante y que tenga alguna relación —por incidental y remota que la misma sea— con cualquiera de los procedimientos judiciales o adminis-trativos en que actualmente esté involucrada la Oficina del F.E.I. o con los distintos funcionarios adscritos a dicha oficina, lo cual permitiría la perpetuación de dicho funcionario en su cargo. Ello, obviamente, no fue la intención de la Asamblea Legislativa al aprobar la citada Ley Núm. 1.
Por los fundamentos antes expresados, resolvemos que la conducta que pretende investigar en el presente caso el F.E.I. —esto es, la posible comisión de delito durante el proceso de deliberación y secuestro del.Jurado que intervino en el juicio criminal que por el delito de asesinato en primer grado se celebrara ante el Tribunal Superior de Puerto Rico, Sala de San Juan, contra los ex policías Angel L. Pérez Casillas y Rafael Moreno Morales— es una que no corresponde realizar al referido funcionario por ser la misma una remota e incidental a los “Sucesos del Cerro Maravilla” y que, por lo tanto, no forma parte de la encomienda jurisdiccional que al F.E.I. le concediera el legislador mediante la referida Ley Núm. 1.
En consecuencia, se expide el auto de “certiorari” radicado por el peticionario José M. Landrón y se dictará *714sentencia revocatoria de la resolución emitida por el tribunal de instancia de fecha 21 de noviembre de 1988.(6)
El Juez Asociado Señor Hernández Denton emitió opinión disidente. La Juez Asociado Señora Naveria de Rodón se inhibió.
—O—

(1) Los siete (7) errores señalados consisten, en síntesis, en: (1) autorizar al Fiscal Especial Independiente (en adelante F.E.I.) a interrogar a los jurados y familiares de éstos mediante un procedimiento que viola los derechos constitucionales del peticionario; (2) declarar sin lugar su solicitud de dejar sin efecto el interrogatorio utilizado; (3) actuar sobre la moción para que se deje sin efecto su resolución previo a resolverse la moción de inhibición; (4) falta de jurisdicción del tribunal para convocar en Sala a los jurados que intervinieron en el caso; (5) no permitirle ejercer su derecho a argumentar en Sala; (6) falta de autoridad del F.E.I., y (7) declarar sin lugar la moción de inhibición. Debido a la conclusión a que llegamos, resulta innecesario la discusión por separado de cada uno de los errores levantados.


(2) Véase Exposición de Motivos de la Ley Núm. 1 de 18 de enero de 1985 (1985 Leyes de Puerto Rico 3).


(3) En White Star Bus Line, Inc. v. Sánchez, 59 D.P.R. 748, 752 (1942), resolvimos que por ser la autorización al Comisionado del Interior —para ordenar que se ocupen las tablillas de cualquier porteador público— una concedida para casos específicos, no era susceptible de extensión y debía interpretarse restrictivamente.


(4) Véase Exposición de Motivos de la referida Ley Núm. 2 de 23 de febrero de 1988, Leyes de Puerto Rico, pág. 6.


(5) Para un recuento sobre la figura del Fiscal Especial Independiente en otras jurisdicciones, véanse: Comentario, The Independent Counsel Mess, 101 Harv. L. Rev. 105 (1988); A Symposium on Special Prosecutions and the Role of the Independent Counsel, 16 Hofstra L. Rev. 1 (1987); Nota, Validity, Under State Law of Appointment of Independent Special Prosecutor to Handle Political or Controversial Prosecutions or Investigations of Persons Other Than Regular Prosecutor, 84 A.L.R. 3d 29 (1978).


(6) La conclusión a la que llegamos hace innecesario que nos expresemos sobre la propiedad y procedencia jurídica del “método” utilizado por el P.E.I. para investigar las supuestas irregularidades. El mismo, cuando menos, resulta ser altamente preocupante. Las investigaciones que lleva a cabo el Ministerio Fiscal no se realizan, de ordinario, en “corte abierta”.